Title: To George Washington from the British Board of Agriculture, 6 April 1795
From: British Board of Agriculture
To: Washington, George


          
            Board of AgricultureWhitehall [London] April the 6th 1795.
            Sir,
          
          We have the honor to acknowledge your Excellency’s Letter and to inform you that The British Board of Agriculture has unanimously elected your Excellency an Honorary Member, the

Diploma for which We have the Honor to inclose by Mr Jay, who was so good as to attend one of our meetings, and who is also one of our Honorary Members, & will inform your Excellency of our Mode of conducting Business, and how desirious we are of improving Agriculture in general, and of cultivating more particularly as far as our powers extend, the reciprocal advantages of great Britain & America.
          It gives us, Sir, much satisfaction That so Good a Judge of every Branch of Agriculture can receive pleasure from our plans to promote that valuable Science, the solid basis on which, the prosperity of every country must ultimately rest, and which different from the System of manufacture, improves the morals of the People, while it ameliorates their Situation and their Soil.
          We shall think ourselves obliged by any information which your Excellency shall think proper to communicate, and take this opportunity to thank you for the Judicious observations in general contained in your Letter, yet, notwithstanding the advantages which must result to the American Cultivator from light taxes, and no rates or tithes, and notwithstanding the Bar which Commons certainly in Some places erect against British Agriculture; We cannot but think, That the want of near Markets, the great expence of freight, and Carriage, the high price of Labour, the inferior Crops, with the occasional inroads of The Indians, must more than balance the disadvantages of the British Agriculturist. We most Sincerely wish that every Bar to Agriculture may be Speedily removed in both countries, and shall think ourselves much honoured by your Excellency’s future Correspondence. We have the Honor to remain with very great Esteem and Respect Sir Your Excellency’s Most obedient Servants
          
            John Sinclair, President of the Board of Agriculture Hawke: V.P. and President of the Committee of Foreign Correspondence
          
        